11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Eagle Supply & Manufacturing L.P.           * From the 91st District Court
f/k/a Eagle Construction & Environ-           of Eastland County,
mental Services, L.P. and Metex               Trial Court No. CV-1242617A.
Demolition, LLC,

Vs. No. 11-19-00016-CV                      * January 29, 2021

Landmark American Insurance                 * Opinion by Bailey, C.J.
Co. and Seneca Specialty                      (Panel consists of: Bailey, C.J.,
Insurance Co.,                                Trotter, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the orders below. Therefore, in accordance with this court’s opinion, the
orders of the trial court granting Landmark American Insurance Co.’s and Seneca
Specialty Insurance Co.’s motions to dismiss with prejudice are reversed, and the
cause is remanded. The costs incurred by reason of this appeal are taxed against
Landmark American Insurance Co. and Seneca Specialty Insurance Co.